         Case 2:20-cv-02250-JWB-TJJ Document 12 Filed 06/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

CHASE COOK,                                       )
on behalf of himself and other                    )
similarly situated individuals,                   )
                                                  )
                                                  )
                               Plaintiff,         )   Case No.: 2:20-CV2250-JWB-TJJ
v.                                                )
                                                  )
UNITEDLEX PROFESSIONAL                            )
SERVICES, INC.,                                   )

                               Defendant.

                                  STIPULATION OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Chase Cook and Defendant UnitedLex

Professional Services, Inc. stipulate that Plaintiff’s Complaint and claims against Defendant in

this matter be dismissed, with prejudice. Each party will bear its own costs.




78313130.1
         Case 2:20-cv-02250-JWB-TJJ Document 12 Filed 06/03/21 Page 2 of 3




                                       Respectfully submitted,

                                          POLSINELLI PC

By:        .                           By: /s/ Meghan H. Hanson        .
         Brendan J. Donelon               DENISE K. DRAKE (KS #15800)
         DONELON, P.C.                    MEGHAN HANSON (D. KAN. #78869)
         4600 Madison, Suite 810          900 W. 48th Place, Suite 900
         Kansas City, MO 64112            Kansas City, MO 64112
         (816) 221-7100                   Telephone: (816) 753-1000
         Fax: (816) 709-1044              Facsimile: (816) 753-1536
         brendan@donelonpc.com            ddrake@polsinelli.com
                                          mhanson@polsinelli.com
         Daniel W. Craig
         DONELON, P.C.                    ATTORNEYS FOR DEFENDANT
         6642 Clayton Rd., #320
         St. Louis, MO 63117
         (314) 297-8385
         Fax: (816) 709-1044
         dan@donelonpc.com

         Greg N. Tourigny
         THE TOURIGNY LAW FIRM
         4600 Madison Ave, Suite 810
         Kansas City, MO 64112
         (816) 945-2861
         greg@tourignylaw.com

         ATTORNEYS FOR PLAINTIFF




                                          2
78313130.1
         Case 2:20-cv-02250-JWB-TJJ Document 12 Filed 06/03/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing document was electronically filed on June
3, 2021, with the Clerk of the Court by using the Court’s ECF filing system which will send notice to the
following:

         Brendan J. Donelon
         DONELON, P.C.
         brendan@donelonpc.com

         Daniel W. Craig
         DONELON, P.C.
         dan@donelonpc.com

         Greg N. Tourigny
         THE TOURIGNY LAW FIRM
         greg@tourignylaw.com

         ATTORNEYS FOR PLAINTIFF

                                                                /s/ Meghan H. Hanson
                                                                ATTORNEY FOR DEFENDANT




                                                   3
78313130.1
